Opinion by
Me. Justice Elkin,
At the trial the defendant borough offered testimony to show that the board walk, which the plaintiffs claim was not properly maintained, by reason of which negligence Mrs. Ginley was injured, had been removed several weeks prior to the date of the accident. It was, therefore, earnestly contended that the accident could not have resulted from defects in the board walk, when in point of fact no such walk existed. This is the disputed fact in the case. The plaintiffs, on the other hand, produced witnesses who testified that the board walk was there at the time of the accident. There being a substantial dispute about this question, and the testimony being contradictory in reference to same, it was a question of fact for the jury to determine.
We have carefully read the charge of the learned trial judge, reviewed the testimony and considered the assignments, but have not been convinced that there is anything amounting to reversible error in the case. No points were submitted by either side and the trial judge left the whole question to the jury in a fair and impartial charge. This was a case for the jury and we see no reason to disturb their finding.
Judgment affirmed.